DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 13, 2022 and is acknowledged.
Specification
The amendment filed 11/16/2017 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 11 in lines 15-16 and claim 8 in lines 18-19  positively recites the limitation “the control system configured for controlling the tree felling head to influence the direction or force with which the tree falls” is not supported in the original disclosure. The original disclosure supports, in paragraph [0002] lines 2-4, the language of “- After the felling head has cut a tree, an operator has only limited ability to control the felling head in order to influence the direction or force with which the tree falls to the ground”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 in lines 15-16 and claim 8 in lines 18-19  positively recites the limitation “the control system configured for controlling the tree felling head to influence the direction or force with which the tree falls” is not supported in the original disclosure. The original disclosure supports, in paragraph [0002] lines 2-4, the language of “- After the felling head has cut a tree, an operator has only limited ability to control the felling head in order to influence the direction or force with which the tree falls to the ground”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raszga et al. US. Patent (9,750,203) hereinafter Raszga in view of Jupe “ https://www.youtube.com /watch?v=eeA60xMZpfs ” name “john Deere 1170e H414” and Isley U.S. Patent (5,727,610) hereinafter Isley.
Regarding claim 1,
Raszga discloses a tree felling head coupled to a boom assembly (24) of a harvester (20, see fig.1 and 4), the tree felling head comprising:
a frame (25); 
a saw (28) coupled to the frame (25) and configured to cut a tree (conventional operation of harvester head, see Col.2 lines 51-54); 
a sensor (68) that senses cutting of the tree by the saw and that outputs a first signal when the tree is cut by the saw (see col.4 lines 4-12); 
a grapple arm (26) coupled to the frame (25); 
at least one grapple arm actuator (hydraulic cylinder, see col.2 lines 61-67 and col.3 lines 1-11) coupled to the frame (25) and the grapple arm (26) and configured to move the grapple arm between a closed position (grasping trees, see col.2 lines 53-54) in which the tree is held by the tree felling head, 
a gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) in which the tree is allowed to slide relative to the tree felling head (20, this operation is inherent with harvester head with rollers, see YouTube video as evidence), and 
an open position (the position of the arms to allow the release of the remaining of the tree, see col.2 lines 57-59) in which the tree is released from the tree felling head; and
a control system (94) in communication with the grapple arm actuator and the sensor (col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65, recited the relation between (element 54 and 50) that controls the cylinders/grapple arm actuators in connection with pressure sensor (element 68) and programmable logic controller (element 94)) , the control system (94) that receives the first signal output by the sensor (68) and outputs a second signal (output though element 70 in connection with element 54,50 and in connection cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65) to cause the grapple arm actuator to move the grapple arm to the gliding position when the first signal output by the sensor is received (pumps (element 50 and 54) control the cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11). 
Raszga is silent about a gap between the grapple arm and the tree and the control system configured for controlling the tree felling head to influence the direction or force with which the tree falls.
Raszga and Jupe disclose both art in the same field of endeavor (i.e. woodworking).
Jupe, in a similar art, teaches a harvester head having a gap between the grapple arm and the tree (video 1:05 shown a gap between the tree and the arm while sliding). Jupe teaches the gap to facilitate the sliding of the tree.

    PNG
    media_image1.png
    606
    1099
    media_image1.png
    Greyscale

It would have been obvious to the skilled artisan before the effective filing date to allow to the harvester head of Raszga, a gap between the grapple arm and the tree as taught by Jupe, as it would be beneficiary to Raszga, to be able to facilitate the sliding of the tree.
Raszga and Isley disclose both art in the same field of endeavor (i.e. woodworking).
Isley, in a similar art, teaches a harvester head having an operator (the operator controls the havester machine which inherently have a controller to control the machine/head therefore the operator control the tree felling head to influence the direction through the controller) configured for controlling the tree felling head to influence the direction or force with which the tree falls (see col.4 lines 63-65). Isley teaches the a operator to facilitate the allowance of engagement of the tree to the roller (see col.5 lines 1-2).
It would have been obvious to the skilled artisan before the effective filing date to replace the controller of Raszga with a control system capable of controlling the tree felling head to influence the direction or force with which the tree falls as taught by Isley, as it would be beneficiary to Raszga, to be able to facilitate operation.
Examiner notes, Nicopiner “ https://www.youtube.com /watch?v=cwwkO7m4bpY ” name “john Deere H414 harvester head” dated 09/12/2008, illustrated in details, the operation of harvester heads by convention and the three positions of the grapple arms as recited in the claim. The gliding position can be interpreted as the tilting to the horizontal of the harvester head or the position of the arms to hold and simultaneously allow sliding of the tree.
Regarding claim 2,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 1.
Raszga discloses wherein the saw comprises a bar and chain (see col.3 line 59).
Regarding claim 3,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 1.
Raszga discloses wherein the control system (94) outputs the second signal to cause the grapple arm actuator (hydraulic cylinder) to move the grapple arm (26) to the gliding position (the position of the arms to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 53-56). Raszga is silent about the movement of the grapple arm to the gliding position to be less than ten seconds.
Raszga and Jupe disclose both art in the same field of endeavor (i.e. woodworking).
Jupe, in a similar art, teaches a harvester head having a movement of the grapple arm to the gliding position to be less than ten seconds (video 0:04 shown the close position to allow the cutting and 0:06-0:11 shown the movement of the grapple arm to the gliding position to be less than ten seconds (allowing the sliding)). Jupe teaches this quick movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the grapple arm to the gliding position to be less than ten seconds as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Regarding claim 4,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 1.
Raszga discloses wherein the sensor (68) is coupled to the grapple arm (26) and wherein the sensor (68) comprises a pressure sensor (see col.4 lines 6-12) that senses increased pressure (inherent with pressure sensors) when the saw has cut the tree and the tree starts to fall (segment of the tree after cutting).
Regarding claim 5,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 1.
Raszga in view of jupe, discloses a boom actuator (56) coupled to the boom assembly (24), the control system (94) configured to output the second signal to cause the grapple arm actuator (hydraulic cylinder) and the boom actuator (56) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) and move the boom assembly in an upward direction (see reference Jupe, the movement of the head corresponded with the movement of the boom therefore when the head moves upward and so the boom through actuators/cylinders).
Regarding claim 7,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 1.
Raszga discloses a programmable logic controller (PLC, inherently discloses input and output modules, power supply, processor (CPU), memory (storage) program data).
wherein the control system comprises one or more processors and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (those structures are inherent with PLC), 
the programming instructions instructing the one or more processors to output the second signal to cause the grapple arm actuator (hydraulic cylinders) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) when the first signal output by the sensor (68) is received.
Examiner notes, As evidence for PLC, see NPL Professor S. Raja “Lecture notes for Programmable Logic Controller”, his reference dated 2004 and 2006 in page 12.
Regarding claim 8,
Raszga discloses a harvester (see fig.1A), the tree felling head comprising:
an upper frame assembly (10); 
a boom assembly (24) coupled to the upper frame assembly (10); 
a tree felling head (20) coupled to the boom assembly (24), the tree felling head comprising:
a frame (25); 
a saw (28) coupled to the frame (25) and configured to cut a tree (conventional operation of harvester head, see Col.2 lines 51-54); 
a sensor (68) that senses cutting of the tree by the saw and that outputs a first signal when the tree is cut by the saw (see col.4 lines 4-12); 
a grapple arm (26) coupled to the frame (25); 
at least one grapple arm actuator (hydraulic cylinder, see col.2 lines 61-67 and col.3 lines 1-11) coupled to the frame (25) and the grapple arm (26) and configured to move the grapple arm between a closed position (grasping trees, see col.2 lines 53-54) in which the tree is held by the tree felling head (20), 
a gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) in which the tree is allowed to slide relative to the tree felling head (20, this operation is inherent with harvester head with rollers, see YouTube video as evidence), and 
an open position (the position of the arms to allow the release of the remaining of the tree, see col.2 lines 57-59) in which the tree is released from the tree felling head (20); and
a control system (94) in communication with the grapple arm actuator and the sensor (col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65, recited the relation between (element 54 and 50) that controls the cylinders/grapple arm actuators in connection with pressure sensor (element 68) and programmable logic controller (element 94)) , the control system (94) that receives the first signal output by the sensor (68) and outputs a second signal (output though element 70 in connection with element 54,50 and in connection cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65) to cause the grapple arm actuator to move the grapple arm to the gliding position when the first signal output by the sensor is received (pumps (element 50 and 54) control the cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11).
Raszga is silent about a gap between the grapple arm and the tree and the control system configured for controlling the tree felling head to influence the direction or force with which the tree falls.
Raszga and Jupe disclose both art in the same field of endeavor (i.e. woodworking).
Jupe, in a similar art, teaches a harvester head having a gap between the grapple arm and the tree (video 1:05 shown a gap between the tree and the arm while sliding). Jupe teaches the gap to facilitate the sliding of the tree.
It would have been obvious to the skilled artisan before the effective filing date to allow to the harvester head of Raszga, a gap between the grapple arm and the tree as taught by Jupe, as it would be beneficiary to Raszga, to be able to facilitate the sliding of the tree.
Raszga and Isley disclose both art in the same field of endeavor (i.e. woodworking).
Isley, in a similar art, teaches a harvester head having an operator (the operator controls the havester machine which inherently have a controller to control the machine/head therefore the operator control the tree felling head to influence the direction through the controller) configured for controlling the tree felling head to influence the direction or force with which the tree falls (see col.4 lines 63-65). Isley teaches the a operator to facilitate the allowance of engagement of the tree to the roller (see col.5 lines 1-2).
It would have been obvious to the skilled artisan before the effective filing date to replace the controller of Raszga with a control system capable of controlling the tree felling head to influence the direction or force with which the tree falls as taught by Isley, as it would be beneficiary to Raszga, to be able to facilitate operation.
Examiner notes, Nicopiner “ https://www.youtube.com /watch?v=cwwkO7m4bpY ” name “john Deere H414 harvester head” dated 09/12/2008, illustrated in details, the operation of harvester heads by convention and the three positions of the grapple arms as recited in the claim.
Regarding claim 9,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 8.
Raszga discloses wherein the saw comprises a bar and chain (see col.3 line 59).
Regarding claim 10,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 8.
Raszga discloses wherein the control system (94) outputs the second signal to cause the grapple arm actuator (hydraulic cylinder) to move the grapple arm (26) to the gliding position (the position of the arms to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 53-56). Raszga is silent about the movement of the grapple arm to the gliding position to be less than ten seconds.
Jupe, in the similar art, teaches a harvester head having a movement of the grapple arm to the gliding position to be less than ten seconds (video 0:04 shown the close position to allow the cutting and 0:06-0:11 shown the movement of the grapple arm to the gliding position to be less than ten seconds (allowing the sliding)). Jupe teaches this quick movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the grapple arm to the gliding position to be less than ten seconds as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Regarding claim 11,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 8.
Raszga discloses wherein the sensor (68) is coupled to the grapple arm (26) and wherein the sensor (68) comprises a pressure sensor (see col.4 lines 6-12) that senses increased pressure (inherent with pressure sensors) when the saw has cut the tree and the tree starts to fall (segment of the tree after cutting).
Regarding claim 12,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 8.
Raszga in view of Jupe, discloses a boom actuator (56) coupled to the boom assembly (24), the control system (94) configured to output the second signal to cause the grapple arm actuator (hydraulic cylinder) and the boom actuator (56) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) and move the boom assembly in an upward direction (see reference Jupe, the movement of the head corresponded with the movement of the boom therefore when the head moves upward and so the boom through actuators/cylinders) .
Regarding claim 14,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 8.
Raszga discloses a programmable logic controller (PLC, inherently discloses input and output modules, power supply, processor (CPU), memory (storage) program data).
wherein the control system comprises one or more processors and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (those structures are inherent with PLC), 
the programming instructions instructing the one or more processors to output the second signal to cause the grapple arm actuator (hydraulic cylinders) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) when the first signal output by the sensor (68) is received.
Examiner notes, As evidence for PLC, see NPL Professor S. Raja “Lecture notes for Programmable Logic Controller”, his reference dated 2004 and 2006 in page 12.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raszga et al. US. Patent (9,750,203) hereinafter Raszga in view of Jupe “ https://www.youtube.com /watch?v=eeA60xMZpfs ” name “john Deere 1170e H414” 
Regarding claim 15,
Raszga discloses a method for cutting a tree (see col.1 lines 21-27) with a harvester comprising 
a boom assembly (24) and 
a tree felling head (20), the method comprising:
sensing when the tree (22) is cut by a saw (28) of the tree felling head (col.4 lines 4-26); and 
Raszga is silent about moving a grapple arm of the tree felling head to a gliding position in which the tree is allowed to slide relative to the tree felling head and there is a gap between the grapple arm and the tree to influence the direction or force with which the tree falls.
Raszga and Jupe disclose both art in the same field of endeavor (i.e. woodworking).
Jupe, in a similar art, teaches a harvester head having the step of moving a grapple arm of the tree felling head to a gliding position in which the tree is allowed to slide relative to the tree felling head and there is a gap between the grapple arm and the tree to influence the direction or force with which the tree falls (video 1:05-1:17 shown the gliding position of the arm which hold and allow the tree to slide and influence the tree to fall in particular direction (the tree segments are influenced in the same direction after cutting see the video)). Jupe teaches the step of moving a grapple arm of the tree felling head to a gliding position to facilitate the sliding of the tree.
It would have been obvious to the skilled artisan before the effective filing date to add to the method of Raszga, the step of  moving a grapple arm of the tree felling head to a gliding position as taught by Jupe, as it would be beneficiary to Raszga, to be able to facilitate the sliding of the tree.
Examiner notes, Isley U.S. Patent (5,727,610), also teaches the limitation of controlling the tree felling head to influence the direction or force with which the tree falls (an operator controls the harvester machine which inherently have a controller to control the machine/head therefore the operator control the tree felling head to influence the direction through the controller).
Regarding claim 16,
The prior art Raszga as modified by Jupe discloses all limitations in claim 15.
Raszga does not explicitly disclose moving the boom assembly of the harvester in an upward direction.
Jupe, in the similar art, teaches a harvester head having a movement of the boom assembly of the harvester in an upward direction (video 0:04-0:11 shown the upward direction of the boom and the simultaneous tilted/ gliding position). Jupe teaches this movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the boom assembly of the harvester in an upward direction as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Examiner notes, the head’s upward and downward movements coordinate with the boom’s upward and downward movements, therefore when the head moves upward, so is the boom. 
Regarding claim 17,
The prior art Raszga as modified by Jupe discloses all limitations in claim 15.
Raszga discloses wherein the grapple arm (26) of the tree felling head (20) is moved to the gliding position (the position of the arms to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 53-56). Raszga is silent about the movement of the grapple arm to the gliding position to be less than ten seconds.
Jupe, in the similar art, teaches a harvester head having a movement of the grapple arm to the gliding position to be less than ten seconds (video 0:04 shown the close position to allow the cutting and 0:06-0:11 shown the movement of the grapple arm to the gliding position to be less than ten seconds (allowing the sliding)). Jupe teaches this quick movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the grapple arm to the gliding position to be less than ten seconds as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Regarding claim 18,
The prior art Raszga as modified by Jupe discloses all limitations in claim 15.
Raszga discloses wherein the sensing is performed by a pressure sensor (see col.4 lines 6-12) that senses increased pressure (inherent with pressure sensors) when the saw has cut the tree and the tree starts to fall (segment of the tree after cutting, (col.2 lines 51-59) ).
Regarding claim 19,
The prior art Raszga as modified by Jupe discloses all limitations in claim 16.
Raszga as modified by Jupe, discloses wherein moving the grapple arm (Raszga, 26) of the tree felling head (Raszga, 20) to the gliding position (Raszga, tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) and moving the boom assembly of the harvester in an upward direction are performed simultaneously (Jupe, video 0:04-0:11 shown the upward direction of the boom and the simultaneous tilted/ gliding position).
Regarding claim 20,
The prior art Raszga as modified by Jupe discloses all limitations in claim 15.
Raszga discloses wherein the grapple arm (26) includes a pair of grapple arms (see fig.1A).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raszga in view of Jupe and Isley as applied to claims 1 and 8 above, and further in view of Argue US. Patent (5,709,254) hereinafter Argue.
Regarding claim 6,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 1.
Raszga discloses wherein the grapple arm (26) comprises a pair of grapple arms (see fig.1A) but is silent about wherein the grapple arm actuator comprises a pair of grapple arm actuators.
Raszga and Argue disclose both art in the same field of endeavor (i.e. woodworking).
Argue, in a similar art, teaches a harvester head having a pair of grapple arms (22,24) and a pair of grapple arm actuators (30, see col.4 lines 4-11). Argue teaches the pair of grapple arm actuators to have a high degree of maneuverability (Col.2 line 1) and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to construct the harvester head of Raszga, with a pair of arms and a pair of actuators as taught by Argue, as it would be beneficiary to Raszga, to be able to allow a higher degree of maneuverability of the arms.
Regarding claim 13,
The prior art Raszga as modified by Jupe and Isley discloses all limitations in claim 8.
Raszga discloses wherein the grapple arm (26) comprises a pair of grapple arms (see fig.1A) but is silent about wherein the grapple arm actuator comprises a pair of grapple arm actuators.
Raszga and Argue disclose both art in the same field of endeavor (i.e. woodworking).
Argue, in a similar art, teaches a harvester head having a pair of grapple arms (22,24) and a pair of grapple arm actuators (30, see col.4 lines 4-11). Argue teaches the pair of grapple arm actuators to have a high degree of maneuverability (Col.2 line 1) and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to construct the harvester head of Raszga, with a pair of arms and a pair of actuators as taught by Argue, as it would be beneficiary to Raszga, to be able to allow a higher degree of maneuverability of the arms.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 09/13/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments filed 09/13/2022 with respect to claims 1-20 have been considered but are moot because the arguments are based on the newly  added limitations which were never been prosecuted. The newly added limitation are taught by reference Jupe and newly presented reference Isley as set forth in this current Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 11, 2022


/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725